DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 19-38 are pending; claims 1-18 previously were cancelled; claims 27-34 are withdrawn; and claims 19-26 and 35-38 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 15 January 2020, 21 May 2020, 04 November 2020, 11 February 2021, and 01 July 2021 have been acknowledged and considered by the Examiner. 

Election/Restrictions
Applicant’s election with traverse of Group I (claims 19-27 and 35-38) in the reply filed on 23 September 2021 is acknowledged.  The traversal is on the grounds that the 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 36 is objected to because of the following informality. 
Claim 36 contains a typographical/grammatical error
Claim 36, line 5: Applicant is advised to change “the second set of signals” to “the third set of signals”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers et al. (US 2008/0208063 A1) in view of Erko et al. (US 2017/0035212 A1).
Regarding claim 19, Brauers describes a system for monitoring a user located in a bed ([0026]), the system comprising
a first set of electrodes configured for placement in the bed ([0028])
a second set of electrodes configured for placement in the bed and configured to capacitively couple with the first set of electrodes ([0028])
and a processor ([0028], analyzing unit or control unit) configured to
receive a set of signals indicative of capacitance changes between the first and second sets of electrodes ([0028], [0031])
in response to receiving the set of signals, determine a first position of a first user in the bed ([0028])
Regarding claim 19, Brauers does not explicitly disclose using the system for monitoring multiple users located in a bed.  As such, Brauers also does not explicitly 

Regarding claim 21, Erko further describes wherein the physiological parameter is a first physiological parameter, and the processor is further configured to receive a third set of signals from the first subset of sensors that are indicative of electrical signals of the first user, and determine a second physiological parameter of the first user at least partially based on the third set of signals ([0040] - [0041]).  Brauers describes the use of electrodes, which also serve as sensors for determining physiological parameters ([0028], [0031]). 
Regarding claim 35, Brauers describes a device for monitoring a user located in a bed ([0026]), the system comprising
a processor ([0028], analyzing unit or control unit) configured to
receive a first set of signals indicative of first capacitance changes between first and second sets of electrodes ([0028], [0031])
use the first set of signals to 
determine a first position of a first user in the bed ([0028])
receive a second set of signals from the first subset of electrodes that is indicative of capacitance changes between the first and second sets of electrodes in the first region ([0028], [0031])
determine a physiological parameter of the first user using the second set of signals ([0032])
Regarding claim 35, Brauers does not explicitly disclose using the system for monitoring multiple users located in a bed.  As such, Brauers does not explicitly disclose partitioning the first and second sets of electrodes to define a first subset of electrodes associated with a first region of the bed associated with the first user and a second subset of electrodes associated with a second region of the bed associated with the second user.  However, Erko also describes a system for monitoring a user’s physiological state ([0040] - [0041]), including wherein the system can be used for monitoring multiple users ([0055], a first user and a second user).  Erko further describes partitioning the sensors to define a first subset of the sensors associated with a first region of the bed associated with a first user and a second subset of the sensors associated with a second region of the bed associated with a second user ([0055]: “a first pressure sensitive pad can be incorporated into a surface of the bed 302 over a left portion of the bed 302, where a first user would normally be located during sleep, and a second pressure sensitive pad can be incorporated into the surface of the bed 302 over a right portion of the bed 302, where a second user would normally be located during sleep”).  Erko also further describes receiving a second set of signals from the first subset of sensors and determining a physiological parameter of the first user using the second set of signals ([0041], determining the presence of the user, a heart arrhythmia 
Regarding claim 37, Brauers further describes wherein the processor is configured to receive the second set of signals in response to a detected movement of the user ([0028], [0031]). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers in view of Erko, further in view of Dusanter et al. (US 2016/0015314 A1). 
Regarding claim 22, Brauers in view of Erko suggests the system of claim 21, including wherein the second physiological parameter is at least partially based on an electrocardiogram measurement (Brauers: [0010]).  However, neither Brauers nor Erko explicitly disclose wherein the first physiological parameter is at least partially based on a ballistocardiograph measurement.  Dusanter also describes a system for monitoring multiple users located in a bed (figure 5, [0148]), including measuring a physiological signal at least partially based on a ballistocardiograph measurement ([0012] - [0014]).  As Dusanter is also directed towards monitoring multiple users located in a bed and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill 
Regarding claim 23, Dusanter describes wherein the first physiological parameter comprises at least one of a heart rate, a heart rate variability, a respiratory rate, and a respiratory rate variability of the first user measured using a ballistocardiograph technique ([0012] - [0014]), and Brauers describes wherein and the second physiological parameter comprises at least one of a heart rate, a heart rate variability, a respiratory rate, and a respiratory rate variability of the first user measured using an electrocardiograph technique ([0010], [0018]). 

Claims 24-26, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers in view of Erko, further in view of Mack et al. (US 2005/0124864 A1). 
Regarding claim 24, Brauers in view of Erko suggests the system of claim 19.  Brauers further describes receiving signals indicative of capacitance changes between the first and second sets of electrodes ([0028], [0031]), and Erko describes applying the system to both a first user and second user in the bed ([0055]).  However, neither Brauers nor Erko explicitly disclose wherein the processor is configured to, after a predetermined time interval from receiving a set of signals, receive an updated set of signals, and, in response to receiving the updated set of signals, determine an updated position the user in the bed.  Mack also describes a system for monitoring a user in a 
Regarding claim 25, Brauers in view of Erko suggests system of claim 19, but neither Brauers nor Erko explicitly disclose wherein the processor is further configured to detect a change in a body position of the first user using the first and second sets of electrodes, and in response to detecting the change, determine an updated position of the first user in the bed.  However, Mack also describes a system for monitoring a user in a bed ([0033]), including a processor configured to detect a change in a body position of a user, and in response to detecting the change, determine an updated position of the user in the bed (figures 3-4C; [0048] - [0050]).  As Mack is also directed towards monitoring a user in a bed and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to sense an updated position of the user in the bed, as described by Mack, when using the system described by Brauers and Erko, as doing so advantageously allows the resulting system to continue monitoring the user even if the user has changed positions while on the bed. 
Regarding claim 26, Brauers in view of Erko and Mack suggests the system of claim 25.  Mack further describes wherein a processor is configured to, in response to determining the updated position, receive an updated set of signals from the sensors and determine an updated physiological parameter of the user at least partially based on the updated set of signals ([0050] - [0051]).  Brauers describes receiving signals from electrodes that are indicative of capacitance changes between the first and second set of electrodes located in the first region ([0028], [0031]).  As Mack describes the use 
Regarding claim 36, Mack further describes wherein a processor is configured to receive an updated set of signals ([0050] - [0051]).  Brauers describes wherein the set of signals is indicative of capacitance changes between the first and second sets of electrodes ([0028], [0031]).  Brauers, Erko, and Mack do not explicitly disclose wherein the processor is configured to, “in response to receiving the third set of signals, update the partition of the first and second sets of electrodes.”  However, as Erko describes both partitioning the sensors and applying the system to multiple users, and Mack describes obtaining updated positions of the user, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to update the partitioning of the sensors in response to detecting a change in position of the users, as doing so advantageously allows the resulting system to account for positional movements of the user throughout the night while still monitoring physiological parameters. The Examiner respectfully submits that such a 
Regarding claim 38, Mack further describes wherein the processor is configured to receive the second set of signals based on a predetermined time interval from receiving the first set of signals ([0038], [0044]).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792